PER CURIAM.
The final order of child support under review which was entered below in an action brought under the Uniform Reciprocal Enforcement of Support Act [ch. 88, Fla. Stat. (1981)] is reversed and the cause is remanded to the trial court for further proceedings.
The order appealed from is, in our view, defective in two respects. First, the said order requires the ordered child support payments to be paid directly to the child’s mother [appellant Linda F. Carroll], rather than the court system of the initiating state as more particularly described in Section 88.241, Florida Statutes (1981). Secondly, the said order adjudicates visitation rights for the father [appellee, Bernie *103R. Carroll] and conditions the ordered child support payments upon the allowance of such visitation rights by the mother Linda F. Carroll, although neither of these provisions in the order is authorized under the Uniform Reciprocal Enforcement of Support Act. Vecellio v. Vecellio, 313 So.2d 61 (Fla.4th DCA 1975). It follows, then, that the order appealed from must be reversed and the cause remanded to the trial court with directions to modify the order under review in accordance with the views expressed in this opinion.
Reversed and remanded.